an action to recover damages for breach of contract, St. Francis College appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Held, J.), dated June 3, 1988, as granted the plaintiffs motion to add it as a defendant and for leave to serve a supplemental summons and verified complaint adding it as a defendant.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion in granting the plaintiffs motion for leave to serve a supplemental summons and amended complaint (see, CPLR 1003) adding the appellant as a defendant in this action. At this juncture of the proceeding, we pass upon no other issue. Thompson, J. P., Lawrence, Kunzeman and Harwood, JJ., concur.